                          Case 1:20-cv-03010 Document 2 Filed 10/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


        UNITED STATES OF AMERICA, ET AL                        )
                             Plaintiff                         )
                                v.                             )      Case No.     20-3010
                        GOOGLE LLC                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          UNITED STATES OF AMERICA                                                                                     .


Date:          10/20/2020                                                           /s/Jesús M. Alvarado-Rivera
                                                                                         Attorney’s signature


                                                                                     Jesús M. Alvarado-Rivera
                                                                                     Printed name and bar number
                                                                                         Antitrust Division
                                                                                    U.S. Department of Justice
                                                                                          450 5th St. NW
                                                                                     Washington, DC 20530
                                                                                                Address

                                                                                 Jesus.Alvarado-Rivera@usdoj.gov
                                                                                             E-mail address

                                                                                          (202) 598-8325
                                                                                          Telephone number

                                                                                          (202) 307-5802
                                                                                              FAX number
